§
  LARRY CHAMBERS and ABIE
                                                                  No. 08-20-00136-CV
  WOLF,
                                                 §
                                                                     Appeal from the
  Appellants,
                                                 §
                                                                   243rd District Court
  v.
                                                 §
                                                                of El Paso County, Texas
  GARRY STARR and BONNIE STARR,
                                                 §
                                                                  (TC# 2018DCV1581)
  Appellees.
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF MAY, 2021.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, J., and Rose, Former C.J., Third Court of Appeals
Rose, Former C.J. (Sitting by Assignment)